Name: Regulation No 283/67/EEC of the Commission of 11 July 1967 on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils
 Type: Regulation
 Subject Matter: processed agricultural produce;  taxation
 Date Published: nan

 Avis juridique important|31967R0283Regulation No 283/67/EEC of the Commission of 11 July 1967 on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils Official Journal 151 , 13/07/1967 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 1 P. 0213 Danish special edition: Series I Chapter 1967 P. 0166 Swedish special edition: Chapter 3 Volume 1 P. 0213 English special edition: Series I Chapter 1967 P. 0184 Greek special edition: Chapter 03 Volume 2 P. 0135 Spanish special edition: Chapter 03 Volume 2 P. 0057 Portuguese special edition Chapter 03 Volume 2 P. 0057 REGULATION No 283/67/EEC OF THE COMMISSION of 11 July 1967 on detailed rules for the application of the compensatory amount applicable to imports of certain vegetable oils THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having Regard to Council Regulation No 136/66/EEC (1) of 22 September 1966 on the establishment of a common organisation of the market in oils and fats; Having regard to Council Regulation No 143/67/EEC (2) of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils, and in particular Article 7 thereof; Whereas if the provisions of Regulation No 143/67/EEC are to be correctly applied, prices for the oil seeds, oleaginous fruit, oils and oil-cake referred to in Article 1 of that Regulation should be determined at the same stage ; whereas to this end, account being taken of the different transport costs for these products, the prices for the above-mentioned oils should be determined f.o.b. or ex frontier of the country of origin or of the exporting country; Whereas if no offers for oil seeds, oleaginous fruit or oil-cake are made in the country concerned, the offers to be taken into consideration are those offers for the same products for delivery c.i.f. Rotterdam made on the world market, less the transport costs from that port to the point of departure which are taken into consideration by the country of origin or by the exporting country; Whereas to determine whether the price ratio between the oil seeds or oleaginous fruit and the oils and oil-cake obtained from them has been influenced by the measures or practices referred to in Article 1 of Regulation No 143/67/EEC, representative yields and transport costs for the countries offering the oil on the Community market should be taken into consideration ; whereas, if it is impossible to ascertain these yields and costs, estimates should be made; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: Article 1The prices for oils, oil seeds and oleaginous fruit and the value of oil-cake referred to in Article 1 of Regulation No 143/67/EEC shall be determined, on the basis of actual offers made for a product, f.o.b. or ex frontier of the country of origin or of the exporting country of the oils in question. If these offers are not made f.o.b. or ex frontier the necessary adjustments shall be made. Article 2If no offers are made in the countries concerned for oil seeds or oleaginous fruit from which the imported oils are obtained or for oil cake obtained from these oil seeds or oleaginous fruit, the offers to be taken into consideration shall be the most favourable offers made on the world market, calculated c.i.f. Rotterdam, adjusted f.o.b. or ex frontier of the country of origin or of the exporting country. Article 3The processing costs to be taken into consideration shall be costs in the country of origin or in the exporting country. If it is impossible to obtain sufficiently precise information on these costs, costs may be estimated on the basis of factors which reflect as closely as possible conditions prevailing in the countries concerned. (1) OJ No 172, 30.9.1966, p. 3025/66. (2) OJ No 125, 26.6.1967, p. 2463/67. Article 4For the purpose of calculating the ratio referred to in Article 1 (b) of Regulation No 143/67/EEC, the yields of seeds, in terms of oil and oil-cake, to be taken into consideration shall be those found in the exporting country or in the country of origin. If it is impossible to obtain sufficiently precise information on these yields, yields may be estimated on the basis of known average yields for these seeds. Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1967. For the Commission The President Jean REY